UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-169458 Minden Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Louisiana 90-0610674 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) ank Drive Minden, Louisiana (Address of Principal Executive Offices) (Zip Code) (318) 371-4156 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. oYes xNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer oAccelerated filero Non-accelerated filer oSmaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of December 20, 2010, no shares of the Registrant’s common stock were issued and outstanding.* * The issuer became subject to the filing requirements of Sections 13 and 15(d) when its Registration Statement on Form S-1, File No. 333-169458, was declared effective by the Securities and Exchange Commission on November 9, 2010. Explanatory Note Minden Bancorp, Inc., a Louisiana corporation (the “Registrant” or the “Company”), was organized by Minden Bancorp, Inc., a federal corporation (“Minden Bancorp”) and the current mid-tier holding company for MBL Bank (the “Bank”) to facilitate the “second-step” conversion of the Bank from the mutual holding company structure to the fully public stock holding company structure (the “Conversion and Reorganization”).The Conversion and Reorganization is expected to be consummated in the first quarter of 2011, at which time the Company will become the holding company for the Bank and will own all of the issued and outstanding shares of the Bank’s common stock.As part of the Conversion and Reorganization, shares of the Registrant’s common stock will be issued and sold in an offering to certain depositors of the Bank and others and will also be issued in exchange, pursuant to an exchange ratio, for the currently issued and outstanding shares of Minden Bancorp held by the “public” shareholders, that is all shareholders except Minden Mutual Holding Company.The Company filed a registration statement on Form S-1 with the Securities and Exchange Commission (the “SEC”) on September 17, 2010 (File No. 333-169458), as amended, which was declared effective by the SEC on November 9, 2010.The Registrant is in organization, has engaged in no operations to date and has not issued any shares of stock; accordingly, no financial statements of the Company have been included herein. Table of Contents PART I - FINANCIAL INFORMATION
